Case 1:18-cV-00554-CFC Document 25 Filed 10/09/18 Page 1 of 3 Page|D #: 171

UNITED STATES DISTRICT COURT FOR TI-[E DISTRICT OF DELAWARE

ANTHONY JOYNER, Administrator §
Of The Estate of Arny Joyner Francis |
And INITA JOYNER, mother of §
Amy Joyner Francis,

c.A. No. 1;18-cv-00554 cFC
g CONSOLIDATED WITH
THE NEW CASTLE coUNTY (c.A. No. 1:18-cv-00945 cFC)
VOCATIONAL TECHNICAL §
ScHooL DISTRICT, TRINITY §
cARR AND zIoN SNOW, |

l

|

i

§

l

Plaintif`fs, |

|

V- |
l

Defenda;nts.

 

JACOB A. FRANCIS, III, Father of
Arny Joyner Francis,

Plaintiff,

THE NEW CASTLE COUNTY
VOCATIONAL TECHNICAL
SCHOOL DISTRICT, TRINITY
CARR AND ZION SNOW,

l
z
E
|
v. |
|
l
l
|
|
|
Defendants.
JOINT STATUS REPORT

Pursuant to the Court’s Oral Order dated October 9, 2018, the parties Submit

the following Joint Status Report.

1. Status of Pleadings: The case Stems from an incident at HoWard

I-Iigh School that occurred on April 21, 2016 When Amy Joyner died following a
l

Case 1:18-cV-00554-CFC Document 25 Filed 10/09/18 Page 2 of 3 Page|D #: 172

physical altercation with other students in the girls’ restroom. Two lawsuits were
initially filed in the Delaware Superior Court. One suit was filed by the Estate of
Amy Joyner Francis and her mother, Inita loyner. The other suit Was filed by
Amy’s father, lacob A. Francis, III. Both suits were removed by the New Castle
County Vocational Technical School District to this Court. Both cases Were
consolidated by ludge Sleet pursuant to his Oral Order of 7/9/18. All parties have
been served. The School District and Carr have answered the Cornplaint. Zion
Snow has not answered the Complaint. Plaintiffs anticipate filing a default motion
against Zion Snow forthwith.

2. Discovery Schedule: This Court entered an Order on 7/13/18
establishing, among other things, a discovery schedule and trial. The Order
requires fact discovery to be completed by 3/29/ 19 and expert discovery to be
completed by 8/14/19. The parties have exchanged initial disclosures under Rule
26 and will be scheduling depositions in the near future.

3. The next event the parties believe the Court needs to schedule: In
its Order of October 9, 2018, the Court asked the parties to advise the Court as to
the next event that the Court needs to schedule. At this point, the parties do not
request that the Court schedule any particular event. Rather, the parties intend to

proceed with discovery pursuant to the Case Scheduling Order referenced above.

Case 1:18-cV-OO554-CFC Document 25 Filed 10/09/18 Page 3 of 3 Page|D #: 173

MURPHY & LANDON

/s/ Ro,qer D. Landon

ROGER D. LANDON, No. 2460
1011 Centre Road, Suite 210
Wilmington, DE 19805
Attorney for Plaintiffs

Anthony Joyner and Inita J'oyner

BIFFERATO GENTILOTTI

/s/ Jefi‘i‘e]) M Gentilotti

JEFFREY M. GENTILOTTI, No. 3392
4250 Lancaster Pike, Suite 130
Wilmington, DE 19805

Attorney for Plaintiff

Jacob A. Francis, III

YOUNG CONAWAY STARGATT
& TAYLOR

/s/Neillz' Mullen Walsh

Neilli Mullen Walsh, No. 2707
Jennifer M. Kinkus, No. 4289

1000 N. King Street

Wilrnington, DE 19801

Attorneys for Defendant

The New Castle County Vocational
Technical School District

 

CASARINO CHRISTMAN SHALK
RANSOM & DOSS

/s/ Kenneth M Doss
KENNETH M. DOSS, No. 2862
1007 N. Orange Street, #1100
Wilmington, DE 19801
Attorney for Defendant

Trinity Carr

